DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Corrected Notice of Allowance
This corrected notice of allowance (NOA) corrects the numbering of the allowed claims sent in the previous NOA dated 6/8/2022. The previous NOA dated 6/8/2022 is vacated in view of this NOA. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-14 and 23 directed to group II, non-elected without traverse in the reply received 8/11/2020. Due to the differences in independent claims 7 and 23, as compared to allowed claims 1 and 15, applicant’s request for joinder is declined. Accordingly, claims 7-14 and 23 have been cancelled. 

Allowable Subject Matter
Claim 1-5, 15 and 17-22 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are considered persuasive. 
The prior art does not disclose or suggest, “a controller arranged to receive a communication from the autonomous vehicle including a charging requirement of the battery set and, in response to the communication, configure the one or more electrical connections between the batteries of the first plurality of batteries to generate a first charging voltage, wherein the charging requirement includes a setting for the first charging voltage” in combination with the remaining limitations of claim 1. Claims 2-5 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “in response to the communicated information, connecting a plurality of batteries of the battery set in a combination to match the charging capabilities of the target docking station” in combination with the remaining limitations of claim 15. Claims 17-22 depend from 15 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7183742, US 8860362, US 9434267 are previously cited prior art, now listed in US Patented format for the record.
US 9878631, US 9079505 disclose a system and method for management of an energy storage system. The energy storage system may comprise a battery system for a vehicle such as an electric vehicle or hybrid-electric vehicle. Vehicles may be in a group of fleet. The management system may be configured to use data and information available from data sources over a network or by instrumentation/sensors for vehicle systems. Data and information could be used in a system to manage the configuration and operation of the energy storage system and components, manage/control inventory and use/life-cycle of components, and/or aggregated/analyzed in analytics function for systems and components. However, ‘631 nor ‘505 do not disclose the allowable matter as recited above.
US 20140061376 discloses a reconfigurable vehicle system (UAV) with many common core parts. The system may be provided with only one battery for all vehicles, or a plurality of battery units. Common spare parts, payloads, battery charger and ground control station (including a ruggedized computer) simplify the system's portability and use. The vehicle system is quickly convertible from one vehicle configuration to another, and a single set of vehicle components can be easily swapped from one battery unit to another to allow for semi-continuous use while battery recharging occurs. However, ‘376 does not disclose the allowable matter as recited above.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859